Opinion issued February 18, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00110-CV
                             ———————————
                           IN RE COMMITMENT OF
                           ANDREW NEAL PANSKY


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Case No. 573942Z


                           MEMORANDUM OPINION

      Appellant Andrew Neal Pansky appeals a civil commitment order under Title

11, Chapter 841, of the Texas Health and Safety Code. A jury unanimously found

Pansky a sexually violent predator under the statute. He contends the trial court erred

by (1) granting the State’s motion in limine and (2) allowing the State’s expert to
incorrectly define “behavioral abnormality.” Concluding there is no reversible error,

we affirm.

                                     Background

      In December 2018, before Pansky’s scheduled release from the Texas

Department of Criminal Justice (TDCJ), the State of Texas petitioned to civilly

commit Pansky as a sexually violent predator. See TEX. HEALTH & SAFETY CODE §§

841.001–841.151 (“Civil Commitment of Sexually Violent Predators”).1

      The trial court conducted a pretrial hearing on both parties’ motions in limine.

The contested motions referenced Section 841.001 of the Texas Health and Safety

Code. The State wanted to exclude any mention of non-required elements of the

effects of the jury’s answers. Specifically, the State sought to limit:

      7. Any mention of the result or consequences of a jury’s answer to the
      question posed in the jury charge.

      13. Any mention or reference to the legislative findings of Chapter 841
      of the Texas Health and Safety Code, and any statement that the
      legislative findings create an additional element that the state is
      required to prove.

Pansky sought to limit:

      12. Any comment by the State’s attorney that informs the jury of the
      effect of its answer to the question in the charge, including whether
      [Pansky] will be released from prison regardless of the jury’s answer.


1
      For a discussion of the sexually violent predator statute, see In re Commitment of
      Stoddard, No. 19-0561, — S.W.3d —, 2020 WL 7413723, at *1–2 (Tex. Dec. 18,
      2020).
                                           2
      16. Any mention of the multidisciplinary team’s process for selection
      for civil commitment.

      The trial court ruled that if Pansky quoted any part of Section 841.001, then

the State could read the entire statute.

      Before the trial began, outside the presence of the jury, Pansky announced his

desire to discuss the statute’s “legislative intent” under section 841.001 during

opening statements. He recited the trial court’s pretrial motion-in-limine ruling and

argued that the ruling had an “effective preclusion” because it prohibited him from

discussing the statute’s impact on extremely dangerous sex offenders. The court

clarified that the ruling did not preclude Pansky from mentioning the statute, but if

Pansky talked about legislative intent, then the State could discuss the entire chapter.

Pansky never mentioned the statute at trial.

      The State then called Dr. Darrel Turner, forensic and clinical psychologist, to

testify. Dr. Turner testified that he evaluated Pansky, determined that he suffered

from a behavioral abnormality, and diagnosed him with pedophilic disorder and

antisocial personality disorder. He testified that the Texas Health and Safety Code

defines the “condition” of “behavioral abnormality.” Dr. Turner also described

Pansky as someone “who [is] likely to engage in a predatory act of sexual violence.”

He noted that statute did not define “likely” and provided his own understanding of

the term:



                                           3
      I just use the kind of day-to-day definition of “likely,” which would
      mean probable, I think, is an interchangeable term. Something that’s
      beyond just a mere possibility.

      The trial court admitted penitentiary packets with Pansky’s previous

convictions. The convictions included sexual assault of a child, aggravated sexual

assault, sexual abuse of a child, and rape of a female under 18 years. Pansky also

confessed to sexually abusing up to 50 other children, but later testified that the last

time a child aroused him was “15 or 16 years ago.” Pansky also testified he had

“zero” risk of reoffending and was safe to mentor troubled teens and children. He

claimed he could avoid arousal by changing his thought patterns, even if he were to

see sexually stimulating images.

      A unanimous jury found Pansky a sexually violent predator. The trial court

entered judgment and issued an order of commitment based on the jury’s verdict.

      Pansky appealed.

                                   Motion in Limine

      In his first issue, Pansky contends the trial court erred by granting the State’s

motion in limine excluding reference to findings in Section 841.001. Pansky asserts

the pretrial ruling precluded him from arguing that behavioral abnormalities only

apply to a small group of extremely dangerous sex offenders. The State argues that

Pansky did not preserve this issue for appellate review because he did not introduce

the Section 841.001 findings and obtain an adverse ruling on it during the trial.


                                           4
A.    Applicable law

      A trial court’s ruling on a motion in limine alone does not preserve error. See

In re Toyota Motor Sales, U.S.A., Inc., 407 S.W.3d 746, 760 (Tex. 2013). The

purpose of a motion in limine is to prevent a party from referencing a “subject of the

motion without a party’s first obtaining a ruling on the admissibility of those matters

outside the presence of the jury.” Ulogo v. Villanueva, 177 S.W.3d 496, 500–01

(Tex. App.—Houston [1st Dist.] 2005, no pet.). To preserve error in the exclusion

of evidence, a party must attempt to introduce the evidence during the evidentiary

portion of the trial and obtain an adverse ruling from the court if an objection is

lodged. See id. at 501–02; TEX. R. APP. P. 33.1(a); see also TEX. R. EVID. 103(a). If

the trial court sustains the objection, then the party must make a record, through a

bill of exceptions, of the precise evidence the party desires admitted. Id.

B.    Analysis

      The Texas Supreme Court has held that a motion in limine alone is not a ruling

on admissibility and cannot preserve error on evidentiary issues. Wackenhut Corp.

v. Gutierrez, 453 S.W.3d 917, 920 n.3 (Tex. 2015) (per curiam). Instead, the motion

prevents a jury from hearing prejudicial questions and statements without the trial

court’s prior approval. See id. (quoting Hartford Accident & Indem. Co. v.

McCardell, 369 S.W.2d 331, 335 (Tex. 1963)). To preserve error for appellate

review, a party must offer the evidence during trial, the court must rule the evidence


                                           5
inadmissible, and the party must object to the evidence’s exclusion. See Ulogo, 177

S.W.3d at 501–02.

      Pansky contends he preserved error by addressing the use of statutory

language during the pretrial hearing. But raising an issue before trial is not enough

to preserve error. Pansky needed to offer the evidence during trial and obtain an

adverse ruling from the court if the State had objected to admissibility. See

Wackenhut, 453 S.W.3d at 920 n.3; Ulogo, 177 S.W.3d at 501–02. Because Pansky

did not even mention the statute during trial, he cannot claim error for the first time

on appeal. See In re B.L.D., 113 S.W.3d 340, 350 (Tex. 2003) (citing Pirtle v.

Gregory, 629 S.W.2d 919, 920 (Tex. 1982) (per curiam)).

      Because a pretrial ruling on a motion in limine is not an adverse ruling on the

admissibility of evidence, the trial court did not bar Pansky from discussing the

legislative findings under Section 841.001. See Wackenhut, 453 S.W.3d at 920 n.3.

Because Pansky failed to mention the statute during trial and a pretrial motion-in-

limine ruling does not preserve error, Pansky waived the issue.

      We overrule Pansky’s first issue.

                      Definition of Behavioral Abnormality

      In his second issue, Pansky contends that the State’s expert, Dr. Darrel Turner,

incorrectly defined “behavioral abnormality.” Pansky states Chapter 841 does not

reach sex offenders who have a risk of offending “beyond just a mere possibility.”


                                          6
In response, the State asserts Pansky waived his complaint by failing to object to Dr.

Turner’s definition.

A.    Applicable law

      A sexually violent predator is “a repeat sexually violent offender” who

“suffers from a behavioral abnormality” that makes him “likely to engage in a

predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE § 841.003(a)

(emphasis added). The statute defines “behavioral abnormality” as “a congenital or

acquired condition that, by affecting a person’s emotional or volitional capacity,

predisposes the person to commit a sexually violent offense, to the extent that the

person becomes a menace to the health and safety of another person.” See id. §

841.002(2).

B.    Analysis

      To preserve an issue for appellate review, a complaining party must make a

timely objection during trial. See Ulogo, 177 S.W.3d at 501–02; see TEX. R. APP. P.

33.1(a)(1). A complainant should object to the admissibility of expert testimony

when “a challenge . . . questions the underlying methodology, technique, or

foundational data used by [an expert] witness.” Coastal Transp. Co. v. Crown Cent.

Petrol. Corp., 136 S.W.3d 227, 229 (Tex. 2004).

      Pansky contends that Dr. Turner incorrectly defined behavioral abnormality

when suggesting “likely” meant “beyond just a mere possibility.” Yet Pansky never


                                          7
objected to Dr. Turner’s definition at trial. Instead, Pansky objected to the question,

“Would it be misleading . . . to put a certain percentage on the likelihood [of

reoffending]?” Because Pansky failed to object to Dr. Turner’s definition, he did not

preserve the issue and waived the complaint on appeal.

      We overrule Pansky’s second issue.

                                     Conclusion

      We affirm the trial court’s judgment.



                                              Sarah Beth Landau
                                              Justice

Panel consists of Justices Goodman, Landau, and Guerra.




                                          8